DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/15/2021, with respect to claims 1, 2, 4, 5, 7-14 and 16-23 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 5, 7-14 and 16-23 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, over Palena et al (US PGPub 2013/0018243) teaches a sensor (referred to as biosensor 100) (see Figure 1 and abstract), comprising:
a microfluidics layer (300), the microfluidics layer is configured to collect a sample from an environment (see [0015] and [0017[);
a transduction layer (500) fluidly connected to the microfluidics layer (300)(such as through outlet ports 340, 341 and 342), the transduction layer (500) configured to detect a presence of an analyte within the sample (see [0017]-[0020]); 
a transceiver layer (600) electro-mechanically connected to the transduction layer (500), the transceiver layer (600) configured to generate an electrical signal in response to the analyte detected by the transduction layer and configured to transmit 
Palena et al does not explicitly disclose  that at least a portion of the transduction layer and/or at least a portion of the microfluidics layer is configured to be replaceable without replacing a remaining portion of the transduction layer or the microfluidics layer.
However, Gilbert et al (US PGPub 2004/0045891).teaches that a variety of capping module number and sizes may be bonded to the substrate to impart various microfluidic functions to form a microfluidic system, and wherein this substrate would be considered a microfluidic layer. The capping modules may be removable and replaceable so that a substrate may be re-used (see [0038]). It would have been obvious to one of ordinary skill in the art to modify the microfluidic layer of Palena et al by replacing the microfluidics layer of Palena et al with the microfluidics layer of Gilbert et al for the benefit of enabling different capping modules (which form the microfluidic layer) to be removable and replaceable so that the microfluidics layer may be re-used. 
However, the combination of Palena et al and Gilbert et al neither teaches nor fairly suggests that  the transduction layer includes a detector sub-layer and a well sub-layer that includes a plurality of wells, and at least one of the detector sub-layer or the well sub-layer are replaceable, wherein the detector sub-layer includes a first surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797